Citation Nr: 1100098	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  00-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
stroke.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for cardiovascular disease, 
to include as secondary to PTSD.  


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from May 1966 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 2000 and January 
2006 by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  

It is noted that, in September 2002, the Veteran testified at a 
Board hearing by videoconference before Veterans Law Judge (VLJ) 
Barbara B. Copeland regarding, in pertinent part, the issues of 
entitlement to service connection for PTSD and entitlement to 
service connection for residuals of heat stroke.  The Veteran 
presented hearing testimony before Veterans Law Judge Andrew J. 
Mullen in May 2007 regarding the issues of entitlement to service 
connection for PTSD, service connection for residuals of heat 
stroke, and service connection for cardiovascular disease.  The 
transcripts are associated with the claims file.   

The Board notes that the Veteran also presented hearing 
testimony, at the September 2002 hearing, regarding the issues of 
whether new and material evidence has been presented to reopen a 
claim of service connection for an acquired psychiatric disorder 
and entitlement to service connection for a disorder manifested 
by rectal bleeding.  The Veteran also presented hearing 
testimony, at the May 2007 hearing, concerning the issues of 
entitlement to service connection for a disorder manifested by 
rectal bleeding, whether new and material evidence has been 
presented to reopen a claim of entitlement to an acquired 
psychiatric disorder other than PTSD, and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  However, none of these 
issues are addressed in this decision, for reasons explained 
below. 

The issues listed on the first page of the present decision were 
previously denied by the Board in November 2007 decisions.  
Specifically, the Veteran's claims for entitlement to residuals 
of heat stroke and entitlement to service connection for PTSD 
were both denied in a decision adjudicated by a panel of three 
Veterans Law Judges and, in a separate single-judge decision, the 
issue of entitlement to service connection for cardiovascular 
disease, to include as secondary to PTSD, was denied.  The 
Veteran appealed both decisions to the U.S. Court of Appeals for 
Veterans Claims (Court).  

In November 2009, the Veteran, through his attorney, and the 
Secretary of Veterans Affairs, through the General Counsel, 
submitted a Joint Motion for Partial Remand requesting that the 
Board's decisions denying the aforementioned claims be vacated 
and remanded for further proceedings.  The parties specifically 
requested that the Court not disturb the Board's actions which 
denied service connection for a disorder manifested by rectal 
bleeding and remanded the issues of whether new and material 
evidence had been presented to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, other 
than PTSD, and entitlement to TDIU.  

In a November 2009 Order, the Court granted the Joint Motion and 
remanded the case to the Board for further appellate review.  The 
case now returns to the Board following the Court Order.  

In regard to the issues involving entitlement to service 
connection for an acquired psychiatric disorder and entitlement 
to a TDIU, review of the record reveals that those issues remain 
in development pursuant to the Board's previous remand, and have 
not been recertified to the Board.  Thus, only the issues 
reflected on the first page, above, will be discussed herein.

VA regulations provide that the Veterans Law Judge who conducts a 
hearing in a claim must participate in making the final 
determination of the claim.  38 C.F.R. § 20.707.  Because the 
Veteran has testified before two different VLJs in connection 
with some of the issues now on appeal, this case has been 
assigned to a panel of three VLJs, which includes the two Judges 
who conducted the Board hearings.  See BVA Directive 8430, Board 
of Veterans' Appeals, Decision Preparation and Processing, 
14(c)(9)(c)(1) (where multiple Members of the Board conduct 
hearings covering the same issue(s), or some of the same issues, 
a panel will decide the entire case, with the Members who 
conducted the hearings being included in the panel).  

The issues of entitlement to service connection for PTSD and 
service connection for cardiovascular disease, to include as 
secondary to PTSD, are herein REMANDED to the RO.  VA will 
provide notice when further action by the Veteran is required.


FINDINGS OF FACT

1.  A preponderance of the evidence weighs against a finding that 
the Veteran suffered from heat stroke in service.

2.  A preponderance of the evidence weighs against a finding that 
the Veteran currently has heat stroke residuals related in any 
way to his period of active military service.  

CONCLUSION OF LAW

Residuals of heat stroke were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
attorney has alleged any prejudicial or harmful error in VCAA 
notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits for his claimed disorder of residuals of 
heat stroke, and described the types of information and evidence 
that the Veteran needed to submit to substantiate his claim.  The 
RO also explained what evidence VA would obtain and would make 
reasonable efforts to obtain on the Veteran's behalf in support 
of the claim.  

In particular regard to Dingess notice requirements, the Board 
notes that the Veteran was not advised regarding the elements of 
degree of disability and effective date in the March 2001 or 
October 2004 notice letters.  Nonetheless, such notice defect is 
not prejudicial to the Veteran.  The March 2006 SSOC included 
explanation regarding how VA determines the disability rating and 
effective date of a disability once service connection has been 
established.  Moreover, the lack of notice regarding these 
elements is rendered moot because the Veteran's claim is being 
denied for reasons explained in greater detail below, and 
therefore no disability rating or effective date will be 
assigned.  

Although the March 2001 and October 2004 VCAA notice letters were 
not provided to the Veteran prior to the initial denial of his 
claim for heat stroke residuals (because the VCAA had not been 
enacted at the time of the April 2000 rating decision), the 
timing defect has been cured because the receipt of adequate VCAA 
notice was followed by readjudication of the claim.  

Thus, in consideration of the foregoing, the Board concludes that 
the Veteran was provided with proper VCAA notice prior to the 
April 2000 rating decision which denied his claim, by way of the 
March 2001 and October 2004 VCAA notice letters.  Also, the RO 
provided the Veteran with a copy of the above rating decision, 
the June 2000 SOC, and the SSOCs issued in July 2001, May 2005, 
and March 2006, which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the bases 
of the decision, and a summary of the evidence considered to 
reach the decision.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  See, e.g., Dalton 
v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that the appellant and his attorney had demonstrated actual 
knowledge of the information and evidence necessary to establish 
the claim). 

In regard to VA's statutory duty to assist, the Board notes that 
the Veteran's service treatment records (STRs) for his period of 
active military service are included in the claims folder.  

In addition, post-service treatment records adequately identified 
as relevant to the claim have been obtained, to the extent 
possible, and are associated with the claims folder.  All 
negative replies are included in the record.  

The Board also notes that a medical examination was conducted and 
a medical opinion obtained in connection with the Veteran's claim 
in February 2005.  The examiner confirmed review of the claims 
folder, interviewed and physically examined the Veteran, and 
provided a sound medical opinion addressing the question of 
whether the Veteran's claimed disorder was related to service 
based on such evidence.  In view of the foregoing, the Board 
finds that the February 2005 VA medical examination report is 
adequate for the purposes of this adjudication.  

Neither the Veteran nor his attorney has made the RO or the Board 
aware of any other evidence relevant to this appeal that needs to 
be obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claim adjudicated herein.  The Board will proceed with 
appellate review.

II.  Pertinent Law and Regulations, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked items of evidence not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In the present case, the Veteran asserts that his training in 
service centered on heat training because his unit was to be sent 
to Vietnam.  He reported that at the time he was in training in 
Kansas, the temperatures exceeded 100 degrees (and he submitted 
weather reports to substantiate that assertion).  He also stated 
that he suffered from heat stroke as a result of that training, 
which has led to the development of a number of disorders, to 
include an intestinal disorder with constipation and psychiatric 
complaints.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current disability; 
(2) the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Lay persons can also provide an eye-witness account of 
an individual's visible symptoms.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

As noted above, the Veteran underwent a VA medical examination in 
connection with his claim in February 2005.  At that time, the 
Veteran told the examiner that he had suffered heat stroke while 
training at Fort Riley, Kansas, in the summer of 1966 and, 
consequently, spent two months in the hospital.  He also reported 
that, currently, he would still pass out when he became hot or 
overheated.  

At a November 1996 VA mental disorders examination, the Veteran 
similarly reported that he had begun to have "blackout spells" 
in service due to being exposed to high temperatures.  He told 
the examiner that he would feel extremely hot, then become 
nauseous, and would start to see vague images at the periphery of 
his eyes.  He would also hear voices, and then lose 
consciousness.  

The Board has carefully considered the Veteran's statements in 
support of his claim, but, for reasons explained below, we do not 
find his account of having suffered heat stroke in service to be 
credible.

The Board observes that the Veteran has submitted weather reports 
showing that temperatures during his period of training exceeded 
100 degrees, which confirms that he was exposed to very hot 
weather in service.  

Also, as stated below, he is considered competent to report 
experiencing "blackout spells", nausea, vision problems, and 
loss of consciousness during active service after being exposed 
to high temperatures.  See Davidson v. Shinseki, 581 F.3d 1313 
(2009) (noting that a layperson may comment on lay-observable 
symptoms).  

However, the medical evidence, and the Veteran's own lay 
statements contemporaneous with service (which was many years 
before his filing his current claim) contradict his more recent 
lay account of having suffered heat stroke in service.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (self-interest 
in the outcome does not affect a claimant's competency to 
testify, but may affect the credibility of testimony).   

The Veteran's STRs are devoid of any complaints, findings, or 
treatment referable to heat stroke.  Instead, the records show 
that he was hospitalized for mental problems during active 
military service, with no symptoms or findings indicative of heat 
stroke.  

In addition, when under evaluation for separation from service by 
a Medical Board, he specifically denied having any dizziness or 
fainting spells, eye trouble, or periods of unconsciousness in 
his September 1966 Report of Medical History.  Also, while the 
Veteran noted having had "stomach, liver, or intestinal 
trouble" on that report of medical history, he attributed such 
symptomatology to a "nervous stomach" and being depressed at 
that time.  He made no mention of heat stroke.  

Furthermore, all clinical evaluations of the Veteran in September 
1966, which was at the time of his separation from active 
military service, were normal except for his psychiatric 
evaluation.  

In weighing the above evidence both for and against the material 
issue of whether the Veteran suffered heat stroke in service, the 
Board finds the evidence contemporaneous to service more credible 
than the Veteran's more recent assertion of having suffered heat 
stroke in service.  In this regard, the Board notes that it is 
likely that there would be clinical documentation of heat stroke, 
particularly if it had resulted in hospitalization as alleged by 
the Veteran.  Moreover, it is likely that the Veteran would have 
truthfully reported any symptomatology attributable to heat 
stroke during his period of service, if it had occurred during 
the time he has alleged.  Because the Board finds the evidence 
contemporaneous to service more credible, it is afforded greater 
probative weight than the Veteran's more recent assertions of 
heat stroke in service.  Conversely, the assertions by the 
Veteran are not deemed credible because they are inconsistent 
with, and unsupported by, the evidence contemporaneous with 
service previously discussed and, consequently, are afforded no 
probative value in the present decision.  

In addition, the Board observes that the Veteran filed several 
claims for service connection beginning in 1968; however, he did 
not file a claim for service connection for heat stroke residuals 
until May 1999.  Indeed, he made no mention of having suffered 
heat stroke in service until he filed his claim in May 1999, 
which was approximately 33 years after his separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (noting that a lengthy period of absence of complaints and 
medical treatment for a condition can be considered as a factor 
in resolving a claim).

The Board further observes that the Veteran told a VA 
psychologist in May 1996 that he had "blacked out" after being 
sent on a job assignment in a morgue in service, where he saw 
dead bodies.  It is notable that, at that time, he did not 
mention heat stroke or describe any history of having suffered 
heat stroke in service.  

Moreover, in regard to medical opinion evidence of record, the 
Board notes that the February 2005 VA general medical examiner 
did not find the Veteran's account of having suffered heat stroke 
in service to be credible.  The examiner specifically referred to 
earlier evidence included in the record which showed that the 
Veteran was hospitalized in service for a mental disorder, not 
heat stroke, in rendering his opinion.  He further wrote that the 
Veteran, at the time of his examination, had dizzy spells which 
were more likely than not of psychogenic origin, rather than due 
to heat stroke, also because there was no documentation that the 
Veteran had suffered heat stroke while in the military.  The 
examiner added that it would be unlikely that the type of 
symptoms described by the Veteran would continue for so long even 
if he had suffered from heat stroke in service.

Because the February 2005 VA medical examiner offered a sound 
rationale in support of his conclusion which was consistent with 
the evidentiary record as documented in the claims folder and is 
competent to provide an opinion regarding whether the Veteran has 
residuals of in-service heat stroke, the Board affords the 
opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (discussing factors for determining 
probative value of medical opinions).

The Board recognizes that a private neuropsychological evaluation 
report dated in June 2005 includes a "history of present 
illness" section which thoroughly summarizes the Veteran's 
report of having been hospitalized for heat stroke during active 
service.  The examination report also includes an Axis I (for 
clinical disorders) diagnosis of cognitive disorder not otherwise 
specified, an Axis III (for general medical conditions) diagnosis 
of brain injury secondary to heat stroke in 1966, an Axis IV (for 
psychosocial and environmental problems) diagnosis of problems 
associated with brain damage secondary to heat stroke, and and 
ICD-9 diagnosis of heat stroke.  Further, the neuropsychological 
examiner referred to the Veteran's report of being hospitalized 
in service for heat stroke, and concluded that the Veteran's heat 
intolerance and cognitive deficits appear to be highly related to 
the heat stroke sustained in 1966 (mistakenly written as 1996).  

However, the Board notes that the examiner acknowledged that he 
had reviewed the admission records for the Irwin Army Hospital 
dated on August 15, 1966, and noted that the records showed that 
the Veteran was sent to the facility for being "depressed" and 
"crying".  He noted that there was no mention of heat stroke in 
the evaluation, and the Veteran was diagnosed with depressive 
reaction, psychoneurotic type, and was to be separated from the 
Army.  Although the June 2005 private neuropsychological examiner 
noted that heat stroke was not mentioned in the hospital 
admission records dated in 1966, he accepted the Veteran's 
unsubstantiated report of having suffered heat stroke in service 
when providing a nexus opinion attributing the Veteran's 
cognitive impairment to in-service heat stroke.   As discussed 
above, the evidence contemporaneous to service is not consistent 
with the Veteran's account of having suffered heat stroke in 
service.

The Board is not bound to accept medical opinions that are based 
on history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an inaccurate 
factual background.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  While the Board recognizes that the June 2005 
private opinion cannot be rejected solely because it is based 
upon a history supplied by the Veteran, the critical question is 
whether it is credible in light of all the evidence.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (Board may reject such statements of a 
veteran if rebutted by the overall weight of the evidence).  For 
reasons previously explained, the Veteran's account of in-service 
heat stroke is not found to be credible.  

The private examiner based his opinion on an inaccurate and 
unsubstantiated history reported by the Veteran and, while 
acknowledging that the 1966 records made no mention of heat 
stroke, did not explain any basis for his apparently contrary 
conclusion.  On the other hand, the VA examiner found the 
Veteran's dizzy spells to be of psychogenic origin and not 
related to in-service heat stroke for reasons discussed above, 
and his opinion was supported by explanatory rationale consistent 
with the evidentiary record.  Consequently, more probative value 
is assigned to the opinion of the VA examiner than that of the 
June 2005 private examiner.  

Although the Veteran has repeatedly asserted that he suffered 
heat stroke in service and has current residuals resulting 
therefrom, the credible and probative evidence of record 
militates against that assertion.  He is competent to report 
symptomatology such as dizziness, loss of consciousness, vision 
problems, and nausea, but there is no indication that the Veteran 
has the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his lay assertion 
alone is not sufficient to establish the presence of current 
residuals of an in-service heat stroke or that he suffered heat 
stroke in service.  For all the above reasons, the Veteran's 
account of having suffered heat stroke in service is not deemed 
credible by the Board.    

Further, the medical articles submitted by the Veteran regarding 
the effects of heat stroke are not probative because, for reasons 
explained above, there is no credible and probative evidence of 
in-service heat stroke.  

In summary, although the Veteran has asserted that he suffered 
from heat stroke in service, the Board does not find his 
assertion credible because it is unsupported by the medical 
evidence as well as his own statements contemporaneous with 
service.  Also, the Veteran filed several claims for service 
connection beginning in 1968 but neither mentioned having 
suffered from heat stroke in service nor filed a claim for heat 
stroke residuals until 1999.  Furthermore, the more probative 
competent medical opinion of record did not find the Veteran's 
account of in-service heat stroke credible after reviewing the 
evidentiary record.  

For the foregoing reasons, the preponderance of the evidence is 
against his claim, and service connection for residuals of heat 
stroke is not warranted.  

Under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, 
a reasonable doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as the 
preponderance of the evidence herein is against the Veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  The 
appeal is must be denied.  


ORDER

Entitlement to service connection for residuals of heat stroke is 
denied.




REMAND

In the November 2009 Joint Motion, the parties agreed that the 
Board had failed to provide an adequate statement of reasons and 
bases for its determination, in pertinent part, regarding the 
Veteran's claim of service connection for PTSD.  

Specifically, the parties noted that the Board had denied 
entitlement to service connection for PTSD because, although 
there was evidence of a current diagnosis, there was no 
corroborated stressor event.  However, the parties determined 
that it was unclear whether the Board had fully considered all of 
the evidence of record in reaching that decision.  The parties 
wrote that, although the Board referred to the Veteran's claimed 
stressor event of having discovered that his friend died in 
Vietnam, it remained unclear whether the evidence pertaining to 
this stressor event was fully considered. 

The parties cited the Board's discussion that the Veteran "ha[d] 
never provided details capable of corroboration (for example, 
names of the individuals, dates of death, and the unit 
designations at the time of the deaths) and found that the 
reasoning was not consistent with the evidence of record, which 
reflected that the Veteran provided VA with the name of his 
friend, his date of birth, relevant military information, and the 
date and circumstances of his death.  The parties further 
commented that potential corroboration of the stressor event may 
be significant in this case because in a September 2002 private 
medical opinion, wherein the Veteran had been diagnosed with 
PTSD, it is noted that the Veteran had extreme guilt over losing 
friends in Vietnam and, as described by the Joint Motion, "this 
guilt has been chronic and flavors his total psychological 
picture".  For these reasons, the parties agreed that the case 
should be remanded to the Board to fully consider the evidence of 
record pertaining to the stressor event consistent with VA's duty 
to assist.  

Thus, because the parties to the Joint Motion have determined 
that an attempt to corroborate the Veteran's claimed stressor 
event of discovering that a friend died in Vietnam must be made, 
this case must be remanded for further evidentiary development.  

Also, the Board notes that a grant of service connection for PTSD 
previously required medical evidence establishing a diagnosis of 
the condition, and credible supporting evidence that the claimed 
in-service stressor actually occurred, as well as a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009); Cohen v. Brown, 10 Vet. App 128 (1997).  
However, 38 C.F.R. 3.304(f) has recently been amended by the 
Secretary of Veterans Affairs, by the addition of the following: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

Because the Veteran contends that he currently suffers from PTSD 
as a result of discovering that a friend died in Vietnam, but did 
not himself serve in Vietnam and does not allege fear of hostile 
military or terrorist activity as a claimed stressor event, the 
amended regulation does not appear to be applicable in this case.  

Further, the Joint Motion also vacated the Board's decision as to 
the claim of service connection for a cardiovascular disorder, 
because the claim was based on a theory of entitlement including 
as secondary to PTSD, and hence was inextricably intertwined with 
the above claim involving a psychiatric disorder.  Thus, this 
issue must also be remanded.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991), as to inextricably intertwined claims.

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding VA treatment 
records pertaining to any treatment that the 
Veteran has received for a psychiatric 
disorder from 2005 to the present.  The 
search should include any archived or retired 
records.  Once obtained, the treatment 
records should be associated with the claims 
folder.  Any and all negative responses 
should be properly documented in the claims 
folder, to include preparing a memorandum of 
unavailability and following the procedures 
outlined in 38 C.F.R. § 3.159(e), if 
appropriate.  

2.  After obtaining any necessary information 
from the Veteran regarding the death of a 
close friend in Vietnam claimed as his 
stressor event, contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) and/or other appropriate authority 
and attempt to verify the occurrence of the 
claimed stressor event.  JSRRC should be 
requested to conduct a search of all 
available and appropriate sources, and 
provide any pertinent information which might 
corroborate the claimed stressors.  Any 
information obtained should be associated 
with the claims file.  If the search efforts 
produce negative results, the claims file 
should be so documented.

3.  Thereafter, arrange for a supplemental 
opinion or, if deemed necessary, schedule the 
Veteran for an appropriate examination for 
his claimed psychiatric disorder of PTSD.  
The claims file, to include a copy of this 
Remand as well as the Joint Motion, must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
All indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  The examiner must provide an 
opinion as to whether PTSD has been 
demonstrated by the Veteran at any 
time since filing his claim in 1999.  
Note: the record reflects that the 
Veteran did not serve in Vietnam.  

b.  If the examiner finds that the 
Veteran does not have a current 
diagnosis of PTSD, the examiner should 
thoroughly explain the basis of his or 
her opinion and, in so doing, 
specifically discuss the September 
2002 private medical opinion which 
included a diagnosis of PTSD, and 
whether it conforms to the DSM-IV 
criteria.   

c.  If the examiner finds that the 
Veteran does have a current diagnosis 
of PTSD, the examiner must state 
whether it is at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that the disorder was 
caused by, or was initially manifested 
during, the Veteran's active military 
service, to include consideration of 
any symptomatology shown therein or 
any incident or event therein; or 
whether such causation or initial 
manifestation is unlikely (i.e., less 
than a 50-50 probability).  

d.  If a current diagnosis of PTSD is 
found to be "at least as likely as 
not" related to service, the examiner 
must specifically identify which 
corroborated in-service stressor 
event(s) caused the Veteran's PTSD, 
consistent with DSM-IV.  

e.  The examiner must specifically 
address whether the Veteran's learning 
of the death of a friend in Vietnam is 
a sufficient stressor event 
(considering that the Veteran never 
served in Vietnam) to support the 
diagnosis of PTSD, in accordance with 
DSM-IV criteria.  

f.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.
  
g.  The examiner should provide a 
thorough discussion of the Veteran's 
psychiatric history, to include the 
September 2002 private medical 
opinion, in the examination report and 
confirm that the claims folder (which 
comprises three volumes) has been 
reviewed.

h.  If any opinion and/or supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so specify in 
the report, and explain why this is 
so.  

4.  After the above development has been 
accomplished to the extent possible, and there 
has been consideration as to whether a medical 
examination and/or opinion is warranted with 
respect to the Veteran's secondary-service-
connection claim for cardiovascular disease in 
light of such development, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his attorney should be provided 
with a Supplemental Statement of the Case and 
given an appropriate period of time for 
response.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.

The purpose of this remand is to obtain additional development 
and ensure due process.  The Board does not intimate a decision, 
either favorable or unfavorable, at this time.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



	     	
	
	BARBARA B. COPELAND	    M. SABULSKY
	                 Veterans Law Judge                                    
Veterans Law Judge
            Board of Veterans' Appeals                          
Board of Veterans' Appeals



________________________________
ANDREW J. MULLEN
Veterans Law Judge
   Board of Veterans' Appeals


 Department of Veterans Affairs


